By the Court.
1. This complaint is founded on the St. of 855, c. 429, which imposes a penalty on “ the keeper for the time being of any billiard room or table, or of any bowling alley, who shall suffer any persons to play at the same after six o’clock in the afternoon of Saturday, or after ten o’clock in the afternoon of any other day.” It is clearly within the power of the legislature to make police regulations as to the hours and *489modes of occupying places of amusement, so as to make their use consistent with the peace of the community. The reasons which induced the legislature to make, it penal to suffer any persons to play after certain hours in the evening are not for us to inquire into.
2, The statute does not make hire, gain or reward necessary to the offence, and therefore requires no such allegation in a complaint or indictment thereon.

Motion in arrest overruled.